  Case 1:21-cv-00837-LPS Document 10 Filed 08/02/21 Page 1 of 2 PageID #: 145




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

DATACLOUD TECHNOLOGIES, LLC,      )
                                  )
          Plaintiffs,             )
                                  )
     v.                           )              C. A. No. 21-837 (LPS)
                                  )
CHECK POINT SOFTWARE              )
TECHNOLOGIES LTD. and CHECK POINT )
SOFTWARE TECHNOLOGIES, INC.,      )
                                  )
          Defendants.             )

                 CHECK POINT SOFTWARE TECHNOLOGIES INC.’S
                        FED. R. CIV. P. 7.1 STATEMENT

              Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, defendant Check

Point Software Technologies Inc. (“Check Point Inc.”) hereby states that Check Point Inc. is a

wholly-owned subsidiary of Check Point Software Technologies Ltd.

                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                /s/ Andrew M. Moshos

                                                Jack B. Blumenfeld (#1014)
                                                Andrew M. Moshos (#6685)
                                                1201 North Market Street
OF COUNSEL:                                     P.O. Box 1347
                                                Wilmington, DE 19899
Clem S. Roberts                                 (302) 658-9200
Alyssa Caridis                                  jblumenfeld@morrisnichols.com
Evan Brewer                                     amoshos@morrisnichols.com
ORRICK HERRINGTON & SUTCLIFFE LLP
The Orrick Building                             Attorneys for Defendant Check Point Software
405 Howard Street                               Technologies, Inc.
San Francisco, CA 94105-2669
(415) 773 5700

August 2, 2021
 Case 1:21-cv-00837-LPS Document 10 Filed 08/02/21 Page 2 of 2 PageID #: 146




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on August 2,

2021 upon the following in the manner indicated:

Stamatios Stamoulis, Esquire                                           VIA ELECTRONIC MAIL
Richard C. Weinblatt, Esquire
STAMOULIS & WEINBLATT, LLC
800 North West Street Third Floor
Wilmington, DE 19801
Attorneys for Plaintiff

James F. McDonough, III, Esquire                                       VIA ELECTRONIC MAIL
Jonathan R. Miller, Esquire
Travis E. Lynch, Esquire
HENINGER GARRISON DAVIS, LLC
3621 Vinings Slope, Suite 4320
Atlanta, GA 30339
Attorneys for Plaintiff



                                                   /s/ Andrew M. Moshos

                                                   Andrew M. Moshos (#6685)
